Name: Commission Regulation (EEC) No 3355/80 of 23 December 1980 derogating for the first quarter of 1981 from Regulation (EEC) No 2377/80 in respect of the issue of import licences within special systems
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 /26 Official Journal of the European Communities 24. 12. 80 COMMISSION REGULATION (EEC) No 3355/80 of 23 December 1980 derogating for the first quarter of 1981 from Regulation (EEC) No 2377/80 in respect of the issue of import licences within special systems THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 2966/80 (2 ), and in particular Article 15 (2) thereof, Whereas the special import systems for products of the beef sector, referred to in Articles 9 to 12 of Commission Regulation (EEC) No 2377/80 (3 ), have not yet been decided for 1981 ; whereas consequently it is necessary to derogate from Regulation (EEC) No 2377/80 with regards to the periods for lodging appli ­ cations and for the granting of licences within the framework of these special systems ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 For the first quarter of 1981 , notwithstanding Article 15 of Regulation (EEC) No 2377/80 , (a) the applications referred to in paragraph 1 (a) and (b) of the said Article may be lodged from 1 until 10 February 1981 ; (b) the information provided for in paragraph 4 (a), (b) and (c) of the said Article shall be communicated on 18 February 1981 ; (c) the licences referred to in paragraph 5 (a) and (b) of the said Article shall be issued on 2 March 1981 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2 ) OJ No L 307, 18 . 11 . 1980 , p . 5 . (A OJ No L 241 , 13 . 9 . 1980 , p . 5 .